DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27th, 2022 has been entered.
 
Status of Claims
3.	Applicant’s amendment filed June 27, 2022 (along with the filing of an RCE), has been entered.  Prior to the amendment, claims 1-16 were pending in the application.  After entry of the amendment, claims 1-16 remain pending; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.



Examiner’s Comments
4.	As noted in the previous Office action, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  In amending the claims, it is suggested that applicant indent the elements of the claims according to 37 CFR 1.75(i).

Drawing
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two rows of lateral discharging bevel teeth on the same lateral discharging tooth wing plate (as recited in claim 1, lines 13-14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (in lines 3-4) that “the reciprocating impact bevel tooth discharging shovel comprises a reciprocating impact box and a reciprocating impact bevel tooth discharging shovel”.  This is confusing since it recites that the reciprocating impact bevel tooth discharging shovel comprises itself.
In lines 13-14 of claim 1, “the reciprocating impact guide element” lacks proper antecedent basis in the claims.
In line 14 of claim 1, “the reciprocating impact box body” lacks proper antecedent basis in the claims.
In line 15 of claim 1, “the end of the main tooth seat” lacks proper antecedent basis in the claims.
In line 16 of claim 1, the recitations “upper surface” and “lower surface” are indefinite because the claim language does not define or establish what directions and/or orientations are denoted by the terms “upper” and “lower”.
In line 19 of claim 1, “the main gear seat” lacks proper antecedent basis in the claims.
In line 20 of claim 1, it is not clear what is meant by “a height of a discharged material”.
In line 23 of claim 1, “the top of the lateral discharging tooth wing plate” lacks proper antecedent basis in the claims.
In line 23 of claim 1, the recitation “on the top of the lateral discharging tooth wing plate” is further indefinite because a “top” direction or orientation is not established by the claim language, such that a person skilled in the art would understand what is meant by this language.  It is further not clear how this “top” direction or orientation relates to the previously-recited terms “upper” and “lower” (see claim 1, line 16).
In line 24 of claim 1, the recitation “in an alternative or symmetrical manner” is indefinite; it is not clear what is meant by the term “alternative or symmetrical manner”.
In lines 24-25 of claim 1, the recitation “in one row in a sequential manner” is indefinite; it is not clear what is meant by “sequential” in the given context.
In lines 24-25 of claim 1, the recitation “in one row in sequential manner and distributed on both sides of the main teeth” is indefinite.  It is not clear how one row can be distributed on “both sides” of the main teeth.

In addition to the specific issues listed above, the language of claims 1-16 remain generally narrative, confusing, and indefinite, failing to conform with U.S. practice.  In this regard, the following exemplary issues are noted:
Claim 1 recites both “main impact teeth” and “lateral discharging bevel teeth”.  It is not clear what the difference is between these two types of teeth.  Applicant’s specification denotes the main impact teeth as reference numeral 4 and the lateral discharging bevel teeth as reference numeral 7.  Both reference numerals 4 and 7 appear, for example, in Fig. 1.  It is not clear from Fig. 1 (or from applicant’s written specification), however, what distinguishes the bevel teeth 7 from the main impact teeth 4.  In Fig. 1, reference numerals 4 and 7 appear to be directed to the same arcuate row of teeth.  Do the teeth 4 have different shapes and/or orientations relative to the teeth 7?  If so, this cannot be discerned from the drawings.  Alternatively, are the teeth 4 and 7 distinguished by their locations within the arcuate row of teeth?  If so, what are the locations for each?
Claim 1 recites a “main tooth seat” (identified as numeral 5 in the drawings) and a “lateral discharging tooth wing plate” (identified as numeral 6 in the drawings).  It is unclear, however, from the claim language, the drawings, or the written specification, what these features are, where they are located and how they differ from one another.  In drawing Fig. 2, for example, reference numerals 5 and 6 appear to be pointing to the same general structure.  Claim 1 further recites that the main impact teeth (4 in the drawings) are provided “at the end of the main tooth seat” (5 in the drawings) and that the bevel teeth (7 in the drawings) are on the lateral discharging tooth wing plate (6 in the drawings).  The drawings, however, (e.g., Fig. 1) show the main impact teeth 4 and the bevel teeth 7 attached to the same arcuate plate-like structure and not to two different structures.  Claim 1 goes on to recite that the main impact teeth (4) are provided “on the top of the lateral discharging tooth wing plate” (6 in the drawings), which contradicts the earlier recitation indicating that the main teeth (4) are at the end of the main tooth seat (5).
Claim 1 recites (in the last three lines) “a space formed by the lateral discharging bevel teeth and the lateral discharging tooth wing plate, which reduces resistance of the materials to the reciprocating impact bevel tooth discharging shovel”.  It is not clear from applicant’s written specification and drawings what and where this “space” is, how it is “formed” by the lateral discharging bevel teeth and the lateral discharging tooth wing plate, or how it “reduces resistance” of the materials to the discharging shovel. 
Dependent claims 2-16 do not act to cure the deficiencies of claim 1 and are thereby rejected for at least the same rationale.

Response to Arguments
7.	Applicant's arguments submitted with the response filed June 27, 2022, have been fully considered, but are moot in view of the new grounds of rejection advanced herein.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
15 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672                                                                                                                                                                                                         ma